DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This final office action is responsive to Applicant’s submission filed 06/21/2022. Currently, claims 1, 2, 5-8 and 10-14 are pending. No newly added claims. Claims 1 and 14 have been amended. Claims 3, 4, 9 and 15 have been cancelled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-8 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claims recite methods and system for medicine management. 
Exemplary claim 1 recites in part, 
…stores the lot information received from the production management apparatus; 
…stores the lot trace information received from the production management apparatus; 
…stores the change control information received from the change management apparatus; and 
…manages the lot information including the lot number and the lot trace information in association with the change control information including the change control number according to the lot number and the change control number to be applied to a product having the lot number input from the input apparatus; 
wherein first lot information out of the lot information stored in the first storage unit is updated by second lot information out of the lot information received from the production management apparatus, and 
wherein the data management unit manages the second lot information in association with the change control information associated with the first lot information. 
The claim recites the limitations of 1) storing lot information (lot number and lot trace information) and change control number, and 2) managing the lot information and change control number. 
The storing and managing (updating) steps describe database management of inventory (medicine) records. The storing and managing steps cover certain methods of organizing human activities. See MPEP 2106.04(a)(2)(II)
This judicial exception is not integrated into a practical application because the additional elements describe “receiving lot information (lot number and lot trace information) and change control information”, “updating a first information with a second information”, “displaying the result(s)”, and “managing the change control information”. The additional elements are recited at a high level of “receiving, storing (including updating) and displaying” data, which amounts to no more than insignificant extra-solution activity that does not impose any meaningful limits on practicing the abstract idea. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (production management apparatus, change management apparatus, input apparatus, medicine management apparatus and display) amount to no more than computer elements for implementing the abstract idea. See MPEP 2106.05(g)
Accordingly, claim 1 is directed to a judicial exception without significantly more. 
Claim 14 recites similar limitations as set forth in claim 1, and therefore is rejected based on similar rationale. 
Dependent claims 2, 5-8 and 10-13 recite limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

Response to Arguments
Applicant's arguments filed 06/21/2022 with respect to the rejection of claims 1, 2, 5-8 and 10-14 under 35 U.S.C. §101 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
The claimed invention(s) describe(s) data management apparatus and system for collecting and managing inventory (medicine) records. The collection and management of database information covers certain methods of organizing human activities. See MPEP 2106.04(a)(2)(II). The additional steps are recited at a high level of collecting, storing and displaying data, which amounts to no more than insignificant extra-solution activity that does not impose any meaningful limits on practicing the abstract idea. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The newly added limitation, “wherein the data management unit manages the change control information including the change control number to be applied to a predetermined product in association with the lot information of a raw material or the product and/or a processed product”, simply describes the type of information managed (stored and updated) by the data management unit. The newly amendment, in combination with other additional elements, fail to integrate the judicial exception into a practical application. The additional elements amount to no more than insignificant extra-solution activity that does not impose any meaningful limits on practicing the abstract idea. 
In Electric Power Group and Intellectual Ventures I, the court held that the collection, manipulation and display of data amounts to insignificant extra-solution activity. Similarly, the additional elements of the claimed invention(s) recite(s) “receiving, storing and displaying” data, which amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Applicant’s specification describes the practical application of the results obtained and displayed from the claimed invention, “is used to determine whether or not to export medicine manufactured by a manufacturing method to a specific country, unapproved by a certain country to the country”. However, the claimed invention itself is not integrated into a practical application. 
Applicant’s published specification describes that “[i]n many pharmaceutical manufacturing companies, currently, one product is often sold to a plurality of countries along with the globalization of business…” Paragraph 0003. In addition, paragraph 0004 teaches that “…pharmaceutical manufacturing companies usually manufacture a medicine at a plurality of manufacturing plants.  Therefore, it is necessary to strictly manage the medicine manufactured at each plant in order to export the medicine manufactured by an appropriate manufacturing method to an appropriate country…” 
Paragraph 0022 describes that “[t]he change control information 300 includes information such as a change control number, item information, an importing country, and pharmaceutical application information in the country. A change herein means a change in a manufacturing method of a medicine described in item information. The pharmaceutical application information includes information on what kind of manufacturing method has been applied in the country, whether the method has been approved or not, and the like.”
Paragraph 0040 describes that “[t]he lot information, lot trace information, and change control information associated in this manner are integrated and output from the output apparatus. Therefore, the user can easily refer to the change control number to be applied to each production lot in real time. For example, when exporting a medicine, it is possible to simultaneously know an application status in an importing country for the medicine manufactured by a specific manufacturing method, and to immediately determine whether the medicine is exportable. Based on such visualized information, the user can determine whether to export or not, and it is possible to reduce the accident of exporting a medicine manufactured by a manufacturing method unapproved by a certain country to the country.” 
From the above paragraphs, it appears that the change control information, including change control number, item information, an importing country, and pharmaceutical application information in the country, are compared with a country’s regulations and compliance rules (pharmaceutical application and/or manufacturing method/process) to determine whether the medicine is exportable. 
Accordingly, claims 1, 2, 5-8 and 10-14 are drawn to patent ineligible subject matter as they are directed to a judicial exception (i.e. abstract idea) without significantly more. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
None of the relevant prior art, single or in combination, fail(s) to teach the combination: 
“a change management apparatus that manages change control information including a change control number of the medicine, an importing country, and product information; and 
the medicine management apparatus comprising: a data management unit that manages the lot information including the lot number and the lot trace information in association with the change control information including the change control number according to the lot number and the change control number to be applied to a product having the lot number input from the input apparatus”, as recited in claims 1 and 14. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687